EXHIBIT 10.1
TAX SHARING AGREEMENT
     This Tax Sharing Agreement (this “Agreement”) is entered into as of
June 13, 2008 between Bentley Pharmaceuticals, Inc., a Delaware corporation
(“Bentley”), and CPEX Pharmaceuticals, Inc., a Delaware corporation and wholly
owned subsidiary of Bentley (“CPEX” and together with Bentley, the “Parties”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to such terms in the Separation and Distribution
Agreement, dated as of the date hereof, by and between Bentley and CPEX (the
“Separation Agreement”).
RECITALS
     Whereas, Bentley is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has filed consolidated federal income tax
returns.
     Whereas, CPEX is a newly-formed, wholly owned subsidiary of Bentley.
     Whereas, pursuant to the Separation Agreement, among other things, Bentley
will transfer to CPEX all of the CPEX Assets and CPEX will issue to Bentley
shares of CPEX Common Stock and CPEX will contribute all of the CPEX Assets to
CPEX Pharma, Inc., a Delaware corporation, newly-formed and wholly owned
subsidiary of CPEX, in exchange for common stock (collectively, the
“Contribution”);
     Whereas, on the Distribution Date, Bentley will distribute all of the
issued and outstanding shares of CPEX Common Stock on a pro rata basis to
holders of Bentley Common Stock (the “Distribution”);
     Whereas, the Parties intend that the Distribution shall not qualify as a
distribution described in Section 355 of the Code (the “Distribution Tax
Treatment”);
     Whereas, the Parties intend that after the Distribution none of CPEX or its
Subsidiaries will be a member of the Bentley Group for federal income tax
purposes;

 



--------------------------------------------------------------------------------



 



     Whereas, the Parties intend that the Contribution, taking into account the
Distribution, shall qualify as a series of transfers described in Section 351(a)
of th eCode or otherwise as a transaction eligible for tax-free treatment under
the Code (the “Contribution Tax Treatment”); and
     Whereas, the Parties desire to set forth their rights and obligations with
respect to Taxes (as defined herein) due for periods before and after the
Distribution Date;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
ARTICLE I.
DEFINITIONS
     1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:
“Affiliate” shall have the meaning set forth in the Separation Agreement.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Ancillary Agreements” shall mean the Ancillary Agreements as set forth in the
Separation Agreement together with the Separation Agreement.
“Bentley” shall have the meaning set forth in the preamble to this Agreement.
“Bentley Filed Tax Return” shall have the meaning set forth in Section 2.01(a).
“Bentley Group” shall have the meaning set forth in the Separation Agreement.
“Bentley Indemnitees” shall have the meaning set forth in Section 4.01(b).
“Bentley Taxes” shall have the meaning set forth in Section 2.03(b).
“Code” shall have the meaning set forth in the recitals.

2



--------------------------------------------------------------------------------



 



“Contribution” shall have the meaning set forth in the recitals.
“Contribution Tax Treatment” shall have the meaning set forth in the recitals.
“CPEX” shall have the meaning set forth in the preamble to this Agreement.
“CPEX Assets” shall have the meaning set forth in the Separation Agreement.
“CPEX Business” shall have the meaning set forth in the Separation Agreement.
“CPEX Common Stock” shall have the meaning set forth in the Separation
Agreement.
“CPEX Filed Tax Return” shall have the meaning set forth in Section 2.01(b).
“CPEX Group” shall have the meaning set forth in the Separation Agreement.
“CPEX Indemnitees” shall have the meaning set forth in Section 4.01(a).
“CPEX Taxes” shall have the meaning set forth in Section 2.03(a).
“Dispute” shall have the meaning set forth in Article VIII.
“Distribution” shall have the meaning set forth in the recitals.
“Distribution Date” shall mean the date on which the Distribution shall become
effective.
“Distribution Tax Treatment” shall have the meaning set forth in the recitals.
“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state or local Tax law.
“Governmental Authority” shall have the meaning set forth in the Separation
Agreement.
“Group” shall have the meaning set forth in the Separation Agreement.

3



--------------------------------------------------------------------------------



 



“Liabilities” shall have the meaning set forth in the Separation Agreement.
“Merger Date” shall mean the Closing Date as set forth in the Agreement and Plan
of Merger, dated as of the date hereof, by and among Teva Pharmaceutical
Industries Limited, Beryllium Merger Corporation and Bentley.
“Parties” shall have the meaning set forth in the preamble to this Agreement.
“Person” shall have the meaning set forth in the Separation Agreement.
“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.
“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date and, in the case of any taxable
year or other taxable period that begins before and ends after the Distribution
Date, that part of the taxable year or other taxable period through the close of
the Distribution Date.
“Separation Agreement” shall have the meaning set forth in the preamble to this
Agreement.
“Subsidiary” shall have the meaning set forth in the Separation Agreement.
“Taxes” shall mean (i) all taxes, charges, fees, duties, levies, imposts, rates
or other assessments or governmental charges of any kind imposed by any federal,
state, local or foreign Governmental Authority, including, without limitation,
income, gross receipts, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, custom duties, property, sales, use,
license, capital stock, transfer, franchise, registration, payroll, withholding,
social security, unemployment, disability, value added, alternative or add-on
minimum or other taxes, whether disputed or not, and including any interest,
penalties, charges or additions attributable thereto, (ii) liability for the
payment of any amount of the type described in clause (i) above arising as a
result of being (or having been) a member of any group or being (or having been)
included or required to be included in any Tax Return related thereto, and
(iii) liability for the payment of any amount of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
or otherwise assume or succeed to the liability of any other Person.
“Tax Advisor” shall have the meaning set forth in Article VIII.

4



--------------------------------------------------------------------------------



 



“Tax Contest” shall have the meaning set forth in Section 5.01.
“Tax Information Packages” shall mean any information required in order to
prepare and file any Bentley Filed Tax Return.
“Tax Materials” shall have the meaning set forth in Section 3.01(a).
“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) required to be supplied to, or filed
with, a Governmental Authority or any bill for or notice related to ad valorem
or other similar Taxes received from a Governmental Authority, in each case, in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.
     1.02 REFERENCES; INTERPRETATION. References in this Agreement to the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires. The
terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement (or the
applicable Ancillary Agreement) as a whole (including all of the Schedules and
Exhibits hereto and thereto) and not to any particular provision of this
Agreement (or such Ancillary Agreement). Article, Section, Exhibit, Schedule and
Appendix references are to the Articles, Sections, Exhibits, Schedules and
Appendices to this Agreement (or the applicable Ancillary Agreement) unless
otherwise specified. The word “including” and words of similar import when used
in this Agreement (or the applicable Ancillary Agreement) shall mean “including,
without limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. Any definition of or reference
to any statute shall be construed as referring also to any rules and regulations
promulgated thereunder.
ARTICLE II.
TAX RETURNS AND TAX PAYMENTS
     2.01 OBLIGATIONS TO FILE TAX RETURNS.
          (a) Bentley shall have the sole and exclusive responsibility for the
preparation and filing of each Tax Return that (x) includes any member of the
Bentley Group or the CPEX Group and that is required to be filed on or before
the Distribution Date or (y) includes any member of the Bentley Group and that
is required to be filed after the Distribution Date (each, a “Bentley Filed Tax
Return”); provided, however, that (1) all Bentley Filed Tax Returns shall be
prepared on a basis that is consistent with both the Contribution Tax Treatment
and the Distribution Tax Treatment, (2) CPEX shall promptly prepare and deliver
to Bentley in a manner consistent with past practices pro forma Tax Returns and
Tax Information Packages for any

5



--------------------------------------------------------------------------------



 



taxable period in which any member of the CPEX Group is included in, or any
portion of the CPEX Business is reflected on, a Bentley Filed Tax Return,
(3) Bentley shall provide to CPEX sufficiently in advance of the due date for
the filing thereof, and CPEX shall have a reasonable opportunity to review and
comment on, any such Bentley Filed Tax Return (or the relevant portion thereof)
to the extent that CPEX is responsible for any portion of the Taxes reported on
such Bentley Filed Tax Return, and (4) in the case of any Bentley Filed Tax
Return that includes any member of the CPEX Group or the CPEX Business only for
the portion of the relevant taxable period that ends on the Distribution Date,
Taxes shall be allocated to the portion of such taxable period that ends on the
Distribution Date based on an actual or hypothetical closing of the books at the
close of the Distribution Date. Each member of the CPEX Group hereby irrevocably
authorizes and designates Bentley as its agent, coordinator and administrator
for the purpose of taking any and all actions necessary or incidental to the
filing of any such Bentley Filed Tax Returns and, except as otherwise provided
herein, for the purpose of making payments to, or collecting refunds from, any
Governmental Authority in respect of a Bentley Filed Tax Return. Except as
otherwise provided herein, Bentley shall have the exclusive right to file,
prosecute, compromise or settle any claim for, or refund of, Taxes in respect of
a Bentley Filed Tax Return for which Bentley bears responsibility hereunder and
to determine whether any refunds of Taxes to which the Bentley Group may be
entitled shall be received by way of refund or credit against the Tax liability
of the Bentley Group.
          (b) CPEX shall have the sole and exclusive responsibility for the
preparation and filing of each Tax Return that is required to be filed after the
Distribution Date that includes any member of the CPEX Group or otherwise
relates to the CPEX Business that is not a Bentley Filed Tax Return (each, a
“CPEX Filed Tax Return”); provided, however, that, except as otherwise required
by law, (1) all CPEX Filed Tax Returns shall be prepared on a basis that is
consistent with both the Contribution Tax Treatment and the Distribution Tax
Treatment, (2) CPEX shall provide to Bentley sufficiently in advance of the due
date for the filing thereof, and Bentley shall have a reasonable opportunity to
review and comment on, any such CPEX Filed Tax Return (or the relevant portion
thereof) to the extent that Bentley is responsible for any portion of the Taxes
reported on such CPEX Filed Tax Return, and (3) in the case of any CPEX Filed
Tax Return that includes any member of the CPEX Group or the CPEX Business only
for the portion of the relevant taxable period that begins after the
Distribution Date, Taxes shall be allocated to the portion of such taxable
period that begins after the Distribution Date based on an actual or
hypothetical closing of the books at the close of the Distribution Date.
     2.02 OBLIGATION TO REMIT TAXES. Subject to Section 2.01 and subject always
to the ultimate division of responsibility for Taxes set out in Section 2.03,
Bentley and CPEX shall each remit or cause to be remitted to the applicable
Governmental Authority in a timely manner any Taxes due in respect of any Tax
Return that such Party is required to file (or, in the case of a Tax for which
no Tax Return is required to be filed, which is otherwise payable by such Party
or a member of such Party’s Group to any Governmental Authority); provided,
however, that in the case of any Tax Return, the Party not required to file such
Tax Return shall remit to the Party required to file such Tax Return in
immediately available funds the amount of any Taxes reflected on such Tax Return
for which the former Party is responsible hereunder at least

6



--------------------------------------------------------------------------------



 



two (2) Business Days before payment of the relevant amount is due to a
Governmental Authority.
     2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.
          (a) CPEX and the members of the CPEX Group shall be responsible for
the payment of (and shall be entitled to any refund of or credit for) all Taxes
(i) that are attributable to any member of the CPEX Group or the CPEX Business
for any taxable period, in accordance with the principles set forth in
Section 2.01(a)(4), provided, however, that (x) the determination of any such
Taxes for any Pre-Distribution Period shall be made treating the CPEX Group or
the CPEX Business, as applicable, as a stand-alone corporation, using methods
and conventions consistent with past practices, (y) such Taxes shall not include
any Taxes incurred by any member of any Group in connection with either the
Contribution or the Distribution, and (z) such Taxes shall be net of any Tax
attributes attributable to the CPEX Group, the CPEX Business or the Bentley
Group that are available as of the close of the Merger Date (taking into account
any Tax liability incurred by any member of the Bentley Group in connection with
either the Contribution or the Distribution) to reduce (whether or not they
actually reduce as of such date) the Tax Liability of any member of any Group
for any Pre-Distribution Period or any member of the Bentley Group for any
Post-Distribution Period, or (ii) resulting from any breach of or inaccuracy in
any representation, covenant or obligation of any member of the CPEX Group under
this Agreement (collectively, “CPEX Taxes”).
          (b) Bentley and the members of the Bentley Group shall be responsible
for the payment of (and shall be entitled to any refund of or credit for) all
Taxes (i) that are attributable to any member of the Bentley Group, other than
CPEX Taxes, or (ii) resulting from any breach of or inaccuracy in any
representation, covenant or obligation of any member of the Bentley Group under
this Agreement (collectively, “Bentley Taxes”).
          (c) If, prior to the Distribution, a deposit (including a payment of
estimated Taxes) were made with respect to any Tax for which CPEX or the members
of the CPEX Group are responsible under this Agreement, such deposit shall be
assigned to CPEX and CPEX shall be liable only for the amount of such Tax
ultimately due in excess of the applicable deposit. To the extent the amount of
such deposit exceeds the amount of Tax attributable to such deposit that is
ultimately due, Bentley shall pay such excess over to CPEX within five days
after the filing of the applicable Bentley Filed Tax Return.
          (d) Refunds received and the amount of credits claimed by one Party
with respect to Taxes for which the other Party or the members of such other
Party’s Group are responsible under this Agreement, shall be remitted to such
other Party within five days after the first Party receives such refund or files
the Tax Return claiming such refund or credit, as applicable. In the event that
any such credit is subsequently reduced as a result of any adjustment required
by any Governmental Authority, such other Party shall pay the amount of

7



--------------------------------------------------------------------------------



 



such reduction to the first Party within five days of receiving notice of such
reduction from the first Party.
          (e) At CPEX’s request, the Bentley Group shall, at CPEX’s expense, use
its reasonable best efforts to obtain any refund or credit of a Tax or item
included in a Bentley Filed Tax Return to which any member of the CPEX Group is
entitled pursuant to this Agreement, including through filing appropriate forms
with the applicable Governmental Authority; provided that the Bentley Group
shall not be required to comply with such request if Bentley reasonably
determines that attempting to obtain such refund or credit will have a material
adverse impact on any member of the Bentley Group.
          (f) Except as set forth in this Agreement, any and all prior Tax
sharing or allocation agreements or practices between any member of the Bentley
Group and any member of the CPEX Group shall be terminated with respect to the
CPEX Group as of the Distribution Date, and no member of the CPEX Group shall
have any continuing rights or obligations thereunder.
     2.04 AMENDED RETURNS.
          (a) CPEX shall not, and shall not permit any member of the CPEX Group
to, file any amended Tax Return that includes any member of the Bentley Group.
          (b) Bentley shall not, and shall not permit any member of the Bentley
Group to, file any amended Tax Return that that may increase any CPEX Tax or
otherwise give rise to indemnification pursuant to Section 4.01(b).
ARTICLE III.
COVENANTS
     3.01 CPEX COVENANTS. Notwithstanding anything else to the contrary
contained in this Agreement or any other agreement, CPEX (on behalf of itself
and all other members of the CPEX Group) hereby confirms and agrees that neither
CPEX nor any member of the CPEX Group will take or permit to be taken any action
at any time that could jeopardize the Contribution Tax Treatment, the
Distribution Tax Treatment or both.
     3.02 BENTLEY COVENANTS. Notwithstanding anything else to the contrary
contained in this Agreement or any other agreement, Bentley (on behalf of itself
and all other members of the Bentley Group) hereby confirms and agrees that
neither Bentley nor any member of the Bentley Group will take or permit to be
taken any action at any time that could jeopardize, the Contribution Tax
Treatment, the Distribution Tax Treatment or both. Notwithstanding the

8



--------------------------------------------------------------------------------



 



foregoing, Bentley or a member of the Bentley Group may take or permit to be
taken any action prohibited by the preceding sentence, subject to, and without
limiting or modifying, Bentley’s continuing indemnification obligation under
Section 4.01(a), if (x) Bentley obtains the written consent of CPEX (which
consent shall not be unreasonably withheld) or (y) Bentley obtains a ruling from
the Internal Revenue Service or an opinion of a nationally recognized law firm,
in form and substance reasonably satisfactory to CPEX, that the taking of such
action will not materially adversely affect either the Contribution Tax
Treatment or the Distribution Tax Treatment.
ARTICLE IV.
INDEMNITY OBLIGATIONS AND PAYMENTS
     4.01 INDEMNITY OBLIGATIONS.
          (a) Notwithstanding whether any action is permitted or consented to
hereunder and notwithstanding anything else to the contrary contained herein,
Bentley shall indemnify and hold harmless CPEX, each member of the CPEX Group
and their respective directors, officers and employees (collectively, the “CPEX
Indemnitees”) from and against, and will reimburse the CPEX Indemnitees for
(i) all Bentley Taxes and (ii) all Taxes, Liabilities and related losses arising
out of, based upon or relating or attributable to any breach of or inaccuracy in
any representation, covenant or obligation of any member of the Bentley Group
under this Agreement.
          (b) CPEX shall indemnify and hold harmless Bentley, each member of the
Bentley Group and their respective directors, officers and employees
(collectively, the “Bentley Indemnitees”) from and against, and will reimburse
the Bentley Indemnitees for (i) all CPEX Taxes and (ii) all Taxes, Liabilities
and related losses arising out of, based upon or relating or attributable to any
breach of or inaccuracy in any representation, covenant or obligation of any
member of the CPEX Group under this Agreement.
     4.02 NOTICE. The Parties shall give each other prompt written notice of any
payment that may be due to the provider of such notice under this Agreement.
     4.03 TREATMENT OF PAYMENTS. The Parties agree that any payment made between
the Parties pursuant to this Agreement or any other Ancillary Agreement with
respect to a Pre-Distribution Period or as a result of an event or action
occurring in a Pre-Distribution Period shall be treated, to the extent permitted
by law, for all Tax purposes as a nontaxable payment (i.e., a distribution or a
capital contribution) made immediately prior to the Distribution.

9



--------------------------------------------------------------------------------



 



ARTICLE V.
TAX CONTESTS
     5.01 NOTICE. Bentley shall promptly notify CPEX in writing upon receipt by
Bentley or any member of the Bentley Group of a written communication from any
Governmental Authority with respect to any pending or threatened audit, dispute,
suit, action, proposed assessment or other proceeding (a “Tax Contest”)
concerning any Taxes for which CPEX may be liable under this Agreement. CPEX
shall promptly notify Bentley in writing upon receipt by CPEX or any member of
the CPEX Group of a written communication from any Governmental Authority with
respect to any Tax Contest concerning any Taxes for which Bentley may be liable
under this Agreement.
     5.02 CONTROL OF CONTESTS BY BENTLEY. Bentley shall have the sole
responsibility and control over the handling of any Tax Contest, including the
exclusive right to communicate with agents of the Governmental Authority and to
control, resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of any such Tax
Contest, involving (i) any Bentley Filed Tax Return, or (ii) the Contribution or
any transaction associated therewith as described in the Separation Agreement.
Subject to Bentley’s control right, upon request by CPEX, CPEX shall, at CPEX’s
expense, be allowed to participate in the handling of any such Tax Contest with
respect to any item that may affect the liability of CPEX or any member of the
CPEX Group under this Agreement or that relates to the Contribution Tax
Treatment, and Bentley shall not settle any such Tax Contest without the consent
of CPEX, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything else to the contrary contained herein, in the
case of any such Tax Contest relating to the Contribution Tax Treatment, absent
a settlement of such Tax Contest pursuant to the preceding sentence, Bentley
shall be required to exhaust, at CPEX’s expense, all administrative remedies
available with respect to such Tax Contest.
     5.03 CONTROL OF CONTESTS BY CPEX. CPEX shall have the full responsibility
and control over the handling of any Tax Contest, including the exclusive right
to communicate with agents of the Governmental Authority and to control,
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax Contest,
involving any CPEX Filed Tax Return. Subject to CPEX’s control right, upon
request by Bentley, Bentley shall, at Bentley’s expense, be allowed to
participate in the handling of any such Tax Contest with respect to any item
that may affect the liability of Bentley or any member of the Bentley Group
under this Agreement.

10



--------------------------------------------------------------------------------



 



ARTICLE VI.
COOPERATION
     6.01 GENERAL. Each Party shall fully cooperate, and shall cause all members
of such Party’s Group to fully cooperate, with the other Party in connection
with the preparation and filing of any Tax Return or the conduct of any Tax
Contest (including, where appropriate or necessary, providing a power of
attorney) concerning any issues or any other matter contemplated under this
Agreement. Each Party shall make its employees and facilities available on a
mutually convenient basis to facilitate such cooperation.
     6.02 CONSISTENT TREATMENT. Unless and until there has been a Final
Determination to the contrary, each Party agrees not to take any position on any
Tax Return, in connection with any Tax Contest or otherwise that is inconsistent
with (a) the allocation of Taxes between the Bentley Group and the CPEX Group as
set forth in this Agreement or (b) the Contribution Tax Treatment and the
Distribution Tax Treatment.
ARTICLE VII.
RETENTION OF RECORDS; ACCESS
     7.01 RETENTION OF RECORDS; ACCESS. For so long as the contents thereof may
become material in the administration of any matter under applicable Tax law,
but in any event until the later of (i) the expiration of any applicable statute
of limitation and (ii) seven years after the Distribution Date, the Parties
shall (a) retain records, documents, accounting data and other information
(including computer data) necessary for the preparation and filing of all Tax
Returns in respect of Taxes of any member of either the Bentley Group or the
CPEX Group for any Pre-Distribution Period or any Post-Distribution Period or
for any Tax Contests relating to such Tax Returns, and (b) give to the other
Party reasonable access to such records, documents, accounting data and other
information (including computer data) and to its personnel (ensuring their
cooperation) and premises, for the purpose of the review or audit of such Tax
Returns to the extent relevant to an obligation or liability of a Party under
this Agreement or for purposes of the preparation or filing of any such Tax
Return, the conduct of any Tax Contest or any other matter reasonably and in
good faith related to the Tax affairs of the requesting Party. At any time after
the Distribution Date that a Party proposes to destroy such material or
information, it shall first notify the other Party in writing and the other
Party shall be entitled to receive such materials or information proposed to be
destroyed.

11



--------------------------------------------------------------------------------



 



ARTICLE VIII.
DISPUTE RESOLUTION
     8.01 DISPUTE RESOLUTION. The Parties shall attempt in good faith to resolve
any disagreement arising under this Agreement, including any dispute in
connection with a claim by a third party (a “Dispute”). Either Party may give
the other Party written notice of any Dispute not resolved in the normal course
of business. If such a Dispute is not resolved within sixty (60) days following
the date on which one Party gives such notice, the Parties shall jointly retain
a nationally recognized law or accounting firm, reasonably acceptable to the
Parties (the “Tax Advisor”), to act as an arbitrator in order to resolve the
Dispute. The Tax Advisor’s determination as to any Dispute shall be made in
accordance with the terms of this Agreement and shall be final and binding on
the Parties and not subject to collateral attack for any reason (other than
manifest error). All fees and expenses of the Tax Advisor shall be shared
equally by Bentley, on the one hand, and CPEX, on the other hand.
ARTICLE IX.
MISCELLANEOUS PROVISIONS
     9.01 GOVERNING LAW. This Agreement, except as expressly provided herein,
shall be governed by and construed and interpreted in accordance with the laws
of the State of Delaware, irrespective of the choice of laws principles of the
State of Delaware as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.
     9.02 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is
being entered into by Bentley and CPEX on behalf of themselves and the members
of their respective Groups. This Agreement shall constitute a direct obligation
of each such entity. Articles III and VI of this Agreement shall be deemed to
have been readopted and affirmed on behalf of any entity that becomes a
Subsidiary of Bentley or CPEX in the future.
     9.03 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.
     9.04 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

12



--------------------------------------------------------------------------------



 



     9.05 ADDRESSES AND NOTICES. All notices, consents, requests, instructions,
approvals, statements, reports and other communications provided for herein
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:
     If to Bentley:
Bentley Pharmaceuticals, Inc.
Bentley Park, 2 Holland Way
Exeter, New Hampshire 03833
Attn: James R. Murphy
     If to CPEX:
CPEX Pharmaceuticals, Inc.
Bentley Park, 2 Holland Way
Exeter, New Hampshire 03833
Attn: John A. Sedor
          Either Party may, by notice to the other Party, change the address to
which such notices are to be given. Notice delivered personally shall be deemed
delivered when received by the recipient. Notice given by mail as set out above
shall be deemed delivered five calendar days after the date the same is mailed.
     9.06 BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns.
     9.07 WAIVERS OF DEFAULT. The failure of either Party to require strict
performance by the other Party of any provision in this Agreement, or to
exercise any right or remedy under this Agreement will not waive or diminish
such Party’s right to demand strict performance or exercise thereafter of that
or any other provision, right or remedy hereof.
     9.08 INVALIDITY OF PROVISIONS. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good

13



--------------------------------------------------------------------------------



 



faith in an effort to agree upon such a suitable and equitable provision to
affect the original intent of the Parties.
     9.09 COMPLETE AGREEMENT. This Agreement contains the entire agreement
between the Parties pertaining to the subject matter of this Agreement and
supersedes all prior agreements, negotiations, discussions, writings,
understanding, commitments and conversations pertaining thereto and there are no
agreements or understandings between the Parties other than those set forth or
referred to in this Agreement. In the event of any inconsistency between this
Agreement and the Separation Agreement or any other agreements relating to the
transactions contemplated by the Separation Agreement, the provisions of this
Agreement shall control.
     9.10 CONSTRUCTION. The language in all parts of this Agreement shall in all
cases be construed according to its fair meaning and shall not be strictly
construed for or against any Party.
     9.11 NO DOUBLE RECOVERY. No provision of this Agreement shall be construed
to provide an indemnity or other recovery for any costs, damages or other
amounts for which the damaged Party has been fully compensated under any other
provision of this Agreement or under any other agreement or action at law or
equity. Unless expressly required in this Agreement, a Party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.
     9.12 SETOFF. All payments to be made by any Party under this Agreement may
be netted against payments due to such Party under this Agreement, but otherwise
shall be made without setoff, counterclaim or withholding, all of which are
hereby expressly waived.
     9.13 COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be considered one and the same agreement, and
shall become effective when each counterpart has been signed by each of the
Parties and delivered to the other Party.
     9.14 NO THIRD PARTY RIGHTS. This Agreement is only intended to allocate the
responsibility for certain Taxes between Bentley and CPEX and to address the
other Tax matters stated herein. Nothing in this Agreement, express or implied,
is intended or shall confer any right, benefit, claim or remedy of any nature
whatsoever under or by reason of this Agreement upon any member of a Party’s
group or Person other than Bentley and CPEX. Bentley and CPEX acknowledge and
agree that the respective rights of the Bentley Indemnitees and the CPEX
Indemnitees expressly provided under this Agreement may only be enforced by
Bentley and CPEX, respectively.

14



--------------------------------------------------------------------------------



 



     9.15 SEPARATION AGREEMENT. To the extent not inconsistent with any specific
term of this Agreement, the provisions of the Separation Agreement shall apply
in relevant part to this Agreement, including Sections 11.1 (Termination By
Mutual Consent), 12.9 (Headings), 12.12 (Specific Performance), 12.13
(Amendments) and 12.14 (Waiver of Jury Trial).
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Tax Sharing Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

            BENTLEY PHARMACEUTICALS, INC.
      By:   /s/ James R. Murphy        Name:   James R. Murphy        Title:  
Chief Executive Officer     

            CPEX PHARMACEUTICALS, INC.
      By:   /s/ John A. Sedor        Name:   John A. Sedor        Title:  
President and Chief Executive Officer     

16